              Case 3:19-cv-00048-AC       Document 27   Filed 03/22/19    Page 1 of 8




Sharon D. Cousineau
Samwel Cousineau, PC
700 West Evergreen Blvd.
Vancouver, WA 98660
Tel. 360-750-3789
Fax 360-750-3788
sdcousineau@gmail.com

Michael S. Agruss (admitted pro hac vice)
Taylor L. Kosla (admitted pro hac vice)
Agruss Law Firm, LLC
4809 N. Ravenswood Ave., Suite 419
Chicago, IL 60640
Tel. 312-224-4695
Fax 312-253-4451
michael@agrusslawfirm.com
taylor@agrusslawfirm.com

Attorneys for Plaintiff
REBECCA PRESTON

                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                      PORTLAND DIVISION

REBECCA PRESTON,                                )
                                                )
         Plaintiff,                             )   Case No. 3:19-cv-00048-AC
                                                )
         v.                                     )   JOINT STATUS REPORT AND
                                                )   PROPOSED CASE MANAGEMENT
CHW GROUP, INC. d/b/a CHOICE HOME               )   SCHEDULE
WARRANTY,                                       )
                                                )   (LR 16)
Defendant.                                      )

         This Joint Status Report and Proposed Case Management Schedule is submitted to inform

the Court that the parties, Rebecca Preston (“Plaintiff”) and Defendant CHW Group, Inc. d.b.a.

Choice Home Warranty (“Defendant” or “CHW”) (collectively, the “Parties”) held a discovery

planning conference pursuant to Rule 26 on March 8, 2019. This Joint Status Report also addresses


1 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC             Document 27   Filed 03/22/19    Page 2 of 8




the subjects contained in the Scheduling Order and Federal Rule of Procedure 26 (f).

                                          JOINT STATUS REPORT

         A.       Service

         The Parties agree that service is complete.

         B.       Jurisdiction and Venue

         The Parties agree that there do not appear to be any issues with regard to personal

jurisdiction and venue within the District of Oregon. The Parties do not agree that subject matter

jurisdiction is proper, as Defendant has moved to dismiss, in part, pursuant to Rule 12(b)(1) based

on lack of Article III standing. See Dkt. 21. Plaintiff has opposed. See Dkt. 26.

         C.       Anticipated Motions

         On March 8, 2019, CHW filed a Motion to Dismiss Plaintiff’s First Amended Complaint

(the “Complaint”) with prejudice pursuant to Rule 12(b)(6) or, alternatively, Rule 12(b)(1) and/to

strike pursuant to Rule 12(f). See Dkt. 21 (hereinafter, CHW’s “Motion”). Plaintiff has opposed.

See Dkt. 26. If Plaintiff’s Complaint is not dismissed with prejudice pursuant to CHW’s Motion,

Defendant anticipates that a summary judgment motion will be filed.

         D.       Brief Description of Claims and Defenses

         Plaintiff seeks relief under the Telephone Consumer Protection Act (“TCPA”), specifically

47 U.S.C. § 227(b)(1)(A)(iii), relating to phone calls allegedly received on her cellular phone that

were made using an artificial or prerecorded voice or an automatic telephone dialing system (or

“ATDS”) without her prior express consent. Plaintiff contends CHW is responsible for the calls

at issue and seeks statutory damages and other relief. Defendant denies the allegations or that

Plaintiff is entitled to relief.
2 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC          Document 27      Filed 03/22/19     Page 3 of 8




         E.       The Parties’ Rule 26 Conference

         The Parties conferred on March 8, 2019, to discuss the nature and basis of their claims and

defenses and possibilities for settlement of the case. Lead counsel and local counsel for both

Parties were present for the Rule 26 conference. Defendant requested that Plaintiff agree to stay

discovery during the pendency of CHW’s Motion for the sake of judicial and party economy.

Plaintiff does not agree to a stay. Without waiving any objections in that regard, the Parties further

developed a proposed discovery plan should the Court wish to proceed with discovery at this time.

See Rule 26(f) Statement and Discovery Plan, below.

                        RULE 26(f) STATEMENT AND DISCOVERY PLAN

         A.       Initial and Pre-Trial Disclosures

         CHW has issued its Rule 26(a)(1) initial disclosures. Plaintiff has issued her Rule 26(a)(1)

initial disclosures. With regard to Rule 26(a)(3) disclosures, the Parties suggest that such

disclosures be made in accordance with and within the time required under the rule, or as the Court

prefers.

         B.       Subjects of Discovery

         Plaintiff will seek discovery regarding her claims, including her claim that Defendant

violated the TCPA by calling her cellular phone using an ATDS or an artificial or prerecorded

voice, from Defendant and from third parties, including any third party vendors or service

providers who may have made the calls on CHW’s behalf. Defendant anticipates conducting

discovery from Plaintiff regarding her claims and from third parties, including Plaintiff’s telephone

service provider(s) and others who may have had access to Plaintiff’s cellular phone The Parties

will also request discovery of witnesses and other evidence on which they intend to rely, as

3 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC          Document 27      Filed 03/22/19      Page 4 of 8




provided by the Federal Rules of Civil Procedure, the Local Rules, and applicable law.

         C.       Preservation of Discoverable Information

         The Parties agree to preserve all discoverable information, including, but not limited to,

electronically stored documents and electronic devices (e.g., Plaintiff’s cellular telephones and

computers).

         D.       Claims of Privilege, Protection of Confidentiality, and Proposed Agreements

         The Parties will address any privilege issues as they arise. The Parties agree that any claim

of privilege will be accompanied by a privilege log that includes the date of the privileged

document, the identification of the document, and the basis for the privilege claim, and that

complies with FRCP 26(b)(5)(A)(ii).

         The Parties may require a Protective Order to protect, among other things, Plaintiff’s

confidential personally identifying information as well as Defendant’s confidential and proprietary

trade secrets. A Protective Order will also be required to protect the confidentiality of any other

sensitive, nonpublic information relating to Plaintiff, Defendant, or nonparties.

         E.       Proposed Modifications to Discovery

         The parties propose no modifications to discovery.

         F.       Any Other Orders Under Rule 26(c) or 16(b)

         If the Court enters a scheduling order, the Parties have agreed to submit the following

proposed case management schedule for the Court’s consideration.

                         PROPOSED CASE MANAGEMENT SCHEDULE

                  Event                                              Proposed Date
 Deadline to Amend Pleadings/Join Parties
       Plaintiff:                                    30 Days After Ruling on Defendant’s Motion
                                                    to Dismiss
4 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC          Document 27   Filed 03/22/19   Page 5 of 8




          Defendant:
                                                  44 Days After Ruling on Defendant’s Motion
                                                  to Dismiss
 Last Date to File Discovery Motion               August 13, 2019
 Fact Discovery Deadline                          September 11, 2019
 Dispositive Motions                              October 15, 2019
 Damages Expert Discovery                         Post-Ruling on dispositive motions:
        Initial Expert Disclosures:                                 2 weeks
        Rebuttal Expert Disclosures:                                4 weeks
        Expert Discovery Deadline                                   6 weeks
        Last Date to File Expert Discovery                          6 weeks
        Motion:
 Updated Joint ADR Report:                        October 1, 2019
 Joint Proposed Pretrial Order & Verdict                   To be determined by Court
 Form
 Trial Documents                                          To be determined by Court
 Pretrial Conference                                      To be determined by Court
 Jury Trial (2 -3 days)                                   To be determined by Court


         SO STIPULATED ON MARCH 22, 2019
By:      /s/ Sharon D. Cousineau                    /s/ Michael S. Agruss
         Sharon D. Cousineau                        Michael S. Agruss (admitted pro hac vice)
         Samwel Cousineau, PC                       Taylor L. Kosla (admitted pro hac vice)
         700 West Evergreen Blvd.                   Agruss Law Firm, LLC
         Vancouver, WA 98660                        4809 N. Ravenswood Ave., Suite 419
         Tel. 360-750-3789                          Chicago, IL 60640
         Fax 360-750-3788                           Tel. 312-224-4695
         sdcousineau@gmail.com                      Fax. 312-253-4451
                                                    michael@agrusslawfirm.com
                                                    taylor@agrusslawfirm.com

         Attorneys for Plaintiff
         REBECCA PRESTON




5 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC          Document 27   Filed 03/22/19   Page 6 of 8




By:      /s/ Christopher A. Morehead               /s/ A. Paul Heeringa
         Christopher A. Morehead, OSB No. 134341   A. Paul Heeringa (admitted pro hac vice)
         christopher.morehead@ogletree.com         Illinois Bar No. 6288233
         222 S.W. Columbia Street, Suite 1500      pheeringa@manatt.com
         Portland, OR 97201                        Manatt, Phelps & Phillips LLP
         Tel: 503-552-2146                         151 N. Franklin Street, Suite 2600
         Fax: 503-224-4518                         Chicago, IL 60606
                                                   Tel: 313-529-6308

         Attorney for Defendant
         CHW GROUP, INC.




6 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC          Document 27   Filed 03/22/19     Page 7 of 8




DATED: March 22, 2019

RESPECTFULLY SUBMITTED,

SAMWEL COUSINEAU, PC                               AGRUSS LAW FIRM LLC

By:      /s/ Sharon D. Cousineau                   /s/ Michael S. Agruss
         Sharon D. Cousineau                       Michael S. Agruss

Attorneys for Plaintiff


OGLETREE, DEAKINS, NASH,                           MANATT, PHELPS & PHILLIPS LLP
SMOAK & STEWART

By:      /s/ Christopher A. Morehead               /s/ A. Paul Heeringa
         Christopher A. Morehead                   A. Paul Heeringa

Attorneys for Defendant




7 - The Parties Joint Status Report and
Proposed Case Management Schedule
           Case 3:19-cv-00048-AC              Document 27     Filed 03/22/19   Page 8 of 8




                                          CERTIFICATE OF SERVICE

I hereby certify that on the date set out below, I served the foregoing document on:

Christopher A. Morehead
christopher.morehead@ogletree.com
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.
222 S.W. Columbia Street, Suite 1500
Portland, OR 97201
Attorney for Defendant

A. Paul Heeringa
pheeringa@manatt.com
MANATT, PHELPS & PHILLIPS LLP
151 N. Franklin Street, Suite 2600
Chicago, IL 60606
Attorney for Defendant

  by electronic means through the Court’s Case Management/Electronic Case File system,
which will send automatic notification of filing to each person listed above.

  by mailing a true and correct copy to the last known address of each person listed. It was
contained in a sealed envelope, with postage paid, addressed as stated above, and
deposited with the U.S. Postal Service in Chicago, Illinois.

  by causing a true and correct copy to be hand-delivered to the last known address of
each person listed. It was contained in a sealed envelope and addressed as stated above.

   by causing a true and correct copy to be delivered via overnight courier to the last
known address of each person listed. It was contained in a sealed envelope, with courier
fees paid, and addressed as stated above.

  by emailing a true and correct copy to the last known email address of each person listed,
with confirmation of delivery.

                                            Dated: March 22, 2019


                                            _____________________
                                                Taylor L. Kosla


                                                                                       37848476.1
8 - The Parties Joint Status Report and
Proposed Case Management Schedule
